   Case: 4:21-cv-00496-SEP Doc. #: 8 Filed: 08/20/21 Page: 1 of 5 PageID #: 24




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ORLANDO PAUL,                                    )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )   Case No. 4:21-cv-00496-SEP
                                                 )
TERRY SNOW, et al.,                              )
                                                 )
               Defendants.                       )

                                 MEMORANDUM AND ORDER
       This matter is before the Court on multiple motions and 28 U.S.C. § 1915(e)(2)(B)
review. Upon review of Plaintiff Orlando Paul’s motion for leave to commence this civil
action without prepaying fees or costs, the Court grants the motion and assesses an initial
partial filing fee of $11.79. Additionally, the Court denies Plaintiff’s motion to appoint
counsel and, finding the Complaint deficient under 28 U.S.C. § 1915(e)(2)(B), provides
Plaintiff the opportunity to file an amended complaint.
                                          BACKGROUND
        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma
pauperis is required to pay the full amount of the filing fee. If the prisoner has insufficient
funds in his prison account to pay the entire fee, the Court must assess and, when funds
exist, collect an initial partial filing fee of twenty percent of the greater of (1) the average
monthly deposits in the prisoner’s account, or (2) the average monthly balance in the
prisoner’s account for the prior six-month period. After paying the initial partial filing fee,
the prisoner is required to make monthly payments of twenty percent of the preceding
month’s income credited to his account. 28 U.S.C. § 1915(b)(2). The agency having custody
of the prisoner will forward these monthly payments to the Clerk of Court each time the
amount in the account exceeds $10.00, until the filing fee is fully paid. Id.
       In support of his motion, Plaintiff submitted an inmate account statement showing
an average monthly deposit of $21.92 and an average monthly balance of $58.94. The
Court will therefore assess an initial partial filing fee of $11.79, which is twenty percent of
Plaintiff’s average monthly balance.
   Case: 4:21-cv-00496-SEP Doc. #: 8 Filed: 08/20/21 Page: 2 of 5 PageID #: 25




                              LEGAL STANDARD ON INITIAL REVIEW
       This Court must dismiss a complaint filed in forma pauperis if it is frivolous,
malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C.
§ 1915(e)(2)(b). An action is frivolous if it “lacks an arguable basis in either law or fact.”
Neitzke v. Williams, 490 U.S. 319, 328 (1989). An action fails to state a claim upon which
relief may be granted if it does not plead “enough facts to state a claim to relief that is
plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
       A claim is facially plausible when the plaintiff “pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although a plaintiff need not allege
facts in painstaking detail, the facts alleged “must be enough to raise a right to relief above
the speculative level.” Twombly, 550 U.S. at 555. This standard “demands more than an
unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678.
Determining whether a complaint states a plausible claim for relief is a context-specific
task that requires the reviewing court to draw upon judicial experience and common sense.
Id. at 679. The court must assume the veracity of well-pleaded facts but need not accept as
true “[t]hreadbare recitals of the elements of a cause of action, supported by mere
conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).
       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble,
429 U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the
Court should “construe the complaint in a way that permits the layperson’s claim to be
considered within the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th
Cir. 2015) (quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro
se complaints must allege facts which, if true, state a claim for relief as a matter of law.
Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required
to assume facts that are not alleged, Stone, 364 F.3d at 914-15, nor are they required to
interpret procedural rules to excuse mistakes by those who proceed without counsel. See
McNeil v. United States, 508 U.S. 106, 113 (1993).
                                        THE COMPLAINT
       Plaintiff, an inmate at the Missouri Eastern Correctional Center (MECC), filed the
Complaint pursuant to 42 U.S.C. § 1983 against Terry Snow and Chad Bess. He identifies


                                                2
   Case: 4:21-cv-00496-SEP Doc. #: 8 Filed: 08/20/21 Page: 3 of 5 PageID #: 26




both Defendants as corrections officials at the Farmington Correctional Center and sues
them in their official and individual capacities. Doc. [1] at 1. Plaintiff alleges: “They target
and harrass [sic] me and had other COIs to [] lock me up and rip up my cell every chance
they get.” (Doc. [1] at 3). Plaintiff claims he suffered psychological injuries and appetite
loss, causing weight loss. Doc. [1] at 4. He seeks monetary relief and a reduction in his
prison sentence.
                                           DISCUSSION
       The Complaint cannot survive review under 28 U.S.C. § 1915(e)(2)(b). Plaintiff’s
official-capacity claims against Defendants, both of whom are identified as Missouri state
officials, are barred by sovereign immunity. See Murphy v. Arkansas, 127 F.3d 750, 754 (8th
Cir. 1997) (§ 1983 damages claim against state official acting in official capacity is barred
either by the Eleventh Amendment or because he is not a “person” capable of being sued).
Plaintiff’s individual-capacity claims are also subject to dismissal because he alleges no
facts permitting the inference that either Defendant was personally involved in or directly
responsible for causing harm. See Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990).
Instead, Plaintiff offers only the “unadorned, the-defendant-unlawfully-harmed-me”
accusations that the Supreme Court has found deficient and that this Court is not required
to presume true. Iqbal, 556 U.S. at 678. Finally, Plaintiff may not seek early release in this
42 U.S.C. § 1983 action. Federal habeas corpus, not § 1983, is the exclusive remedy for a
state prisoner who challenges the fact or duration of his confinement and seeks immediate
or speedier release. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).
       Plaintiff may file an amended complaint. Plaintiff is advised that the amended
complaint will replace the original. See In re Wireless Tel. Fed. Cost Recovery Fees Litig., 396
F.3d 922, 928 (8th Cir. 2005) (“It is well-established that an amended complaint
supersedes an original complaint and renders the original complaint without legal effect”).
Plaintiff must type or neatly print the amended complaint on the Court’s prisoner civil
rights complaint form, which will be provided to him. See E.D. Mo. L.R. 2.06(A) (“All actions
brought by self-represented plaintiffs or petitioners should be filed on Court-provided
forms where applicable.”).
       In the “Caption” section of the Court-provided form, Plaintiff should clearly name
each person he intends to sue. See Fed. R. Civ. P. 10(a) (“The title of the complaint must


                                                3
   Case: 4:21-cv-00496-SEP Doc. #: 8 Filed: 08/20/21 Page: 4 of 5 PageID #: 27




name all the parties”). Plaintiff must avoid naming anyone as a defendant unless that
person is directly related to his claim. Plaintiff must also specify the capacity in which he
intends to sue the defendant. In the “Statement of Claim” section, Plaintiff should begin by
writing the defendant’s name. In separate, numbered paragraphs under that name,
plaintiff should set forth a short and plain statement of the facts that support his claim or
claims against that defendant. See Fed. R. Civ. P. 8(a). Each averment must be simple,
concise, and direct. See id. Plaintiff must state his claims in numbered paragraphs, and
each paragraph should be “limited as far as practicable to a single set of circumstances.”
See Fed. R. Civ. P. 10(b). If Plaintiff names a single defendant, he may set forth as many
claims as he has against that defendant. See Fed. R. Civ. P. 18(a). If Plaintiff names more
than one defendant, he should include only claims that arise out of the same transaction or
occurrence—that is, claims that are related to each other. See Fed. R. Civ. P. 20(a)(2).
       It is important that Plaintiff allege facts explaining how a defendant was personally
involved in or directly responsible for harming him. See Madewell, 909 F.2d at 1208.
Plaintiff must explain the role of the defendant, so that the defendant will have notice of
what he or she is accused of doing or failing to do. See Topchian v. JPMorgan Chase Bank,
N.A., 760 F.3d 843, 848 (8th Cir. 2014) (essential function of complaint “is to give the
opposing party fair notice of the nature and basis or grounds for a claim”). Furthermore,
the Court emphasizes that the “Statement of Claim” requires more than “labels and
conclusions or a formulaic recitation of the elements of a cause of action.” See Neubauer v.
FedEx Corp., 849 F.3d 400, 404 (8th Cir. 2017). Finally, Plaintiff is advised he may not
attempt to amend a complaint by filing separate documents containing changes he wishes
to make to certain parts. Instead, he must file a single comprehensive pleading that sets
forth his claims for relief. See Popoalii v. Corr. Med. Servs., 512 F.3d 488, 497 (8th Cir. 2008)
(inappropriate to grant leave to amend complaint when proposed amended complaint was
not submitted with the motion).
       Plaintiff also filed a motion to appoint counsel, which the Court will deny. A pro se
litigant has “neither a constitutional nor a statutory right to appointed counsel in civil
cases.” Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018) (citing Phillips v. Jasper Cnty.
Jail, 437 F.3d 791, 794 (8th Cir. 2006)). A district court may appoint counsel in a civil case
if it is “convinced that an indigent plaintiff has stated a non-frivolous claim . . . and where


                                                4
   Case: 4:21-cv-00496-SEP Doc. #: 8 Filed: 08/20/21 Page: 5 of 5 PageID #: 28




the nature of the litigation is such that plaintiff as well as the court will benefit from the
assistance of counsel.” Id. (citing Johnson v. Williams, 788 F.2d 1319, 1322 (8th Cir. 1986)).
When determining whether to appoint counsel for an indigent litigant, the Court considers
relevant factors such as the factual complexity of the issues, the litigant’s ability to
investigate the facts and present his or her claims, the existence of conflicting testimony,
and the complexity of the legal arguments. Id. (citing Phillips, 437 F.3d at 794). In this case,
Plaintiff has not filed a complaint that states a non-frivolous claim, and nothing indicates
that the appointment of counsel would be of sufficient benefit to Plaintiff and the Court.
For those reasons, the motion for appointment of counsel will be denied. The Court will
entertain future motions for appointment of counsel, if appropriate.
       Accordingly,
       IT IS HEREBY ORDERED that Plaintiff’s motion seeking leave to commence this
action without prepaying fees or costs (Doc. [3]) is GRANTED.
       IT IS FURTHER ORDERED that Plaintiff’s motion to appoint counsel (Doc. [2]) is
DENIED.
       IT IS FURTHER ORDERED that Plaintiff must pay an initial filing fee of $11.79
within thirty (30) days of the date of this order. Plaintiff is instructed to make his
remittance payable to “Clerk, United States District Court,” and to include upon it: (1) his
name; (2) his prison registration number; (3) the case number; and (4) the statement that
the remittance is for an original proceeding.
       IT IS FURTHER ORDERED that the Clerk is directed to mail to Plaintiff a copy of the
Court’s prisoner civil rights complaint form.
       IT IS FINALLY ORDERED that, within thirty (30) days of the date of this order,
Plaintiff may file an amended complaint in accordance with the instructions herein.
Plaintiff’s failure to timely comply with this order may result in the dismissal of this
case, without prejudice and without further notice.
       Dated this 20th day of August, 2021.


                                                 SARAH E. PITLYK
                                                 UNITED STATES DISTRICT JUDGE




                                                5
